internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-147842-02 date date in re legend corporation bonds state city authority governor mayor law a law b code section dear this responds to your request for rulings submitted by your authorized representative on behalf of the corporation that bonds issued by the corporation will be treated as issued on behalf of the state for purposes of sec_103 of the internal_revenue_code and bonds may be issued by an entity that is acting on behalf of the state for purposes of code section facts and representations the authority was created under law a as a body corporate and politic constituting a public benefit corporation the authority’s purposes among others are to assist promote encourage develop and advance the general prosperity and economic welfare of the people of the state and to improve their standard of living the plr-147842-02 governing body of the authority the authority board ha sec_11 members four members are state commissioners serving ex-officio and seven members are appointed by the governor with the advice and consent of the state senate members of the authority board may be removed by the governor after a hearing and upon days notice for inefficiency neglect of duty or misconduct in office law b permits the authority but not the state to create a not-for-profit local development_corporation for certain delineated purposes which include relieving and reducing unemployment promoting maximum employment bettering and maintaining job opportunities and lessening the burdens of government pursuant to law b the authority filed the corporation’s certificate of incorporation with the appropriate governmental office causing the corporation to be created the corporation has two members the governor and the authority each a member the board_of directors of the corporation the corporation board has six directors the directors the governor and the authority each select three of the six directors each director serves at the pleasure of the electing member and may be removed with or without cause by such member on days written notice to that director in addition the governor and the authority entered into an agreement pursuant to which the authority will act as directed by the governor with respect to the removal of any or all directors appointed by the authority with or without cause on days written notice both the corporation’s by-laws and certificate of incorporation are structured such that no action or inaction can prevent the governor from exercising this power the directors appoint the executive officers of the corporation to conduct its business private_inurement and diversion of the corporation’s assets to any private persons either during the course of its operations or upon its dissolution are prohibited upon its dissolution the corporation’s assets must be distributed to the authority or as otherwise ordered by the supreme court of the state income from the corporation’s activities is exempt from state and local taxation the corporation’s certificate of incorporation authorizes it to issue bonds in furtherance of its purposes interest on bonds will be exempt from state and local taxation the corporation proposes to issue bonds designated by the governor of the state or if requested by the mayor of the city in accordance with the provisions of code section the corporation will act as a conduit issuer of bonds and may engage in related taxable financings and other activities for the ultimate borrowers the ultimate borrowers of bond proceeds will be individuals and entities who commit to use the proceeds of the bonds in the manner described in the code section the sale of bonds will be based entirely upon any or all of the borrower’s credit the borrower’s project or credit enhancement obtained by borrower bonds will be non-recourse to the plr-147842-02 corporation the state and the city the governor will provide the approval under sec_147 for all bonds law and analysis in general sec_103 provides that gross_income does not include interest on any obligation of a state or political_subdivision thereof however this exclusion generally does not apply to private_activity_bonds an exception is provided for a private_activity_bond that is a qualified_bond withing the meaning of sec_141 of the code sec_141 provides that a qualified_bond includes an exempt_facility_bond sec_142 describes certain exempt facility bonds code section provides that certain bonds designated by the governor of the state or the mayor of the city and issued by the state or any political_subdivision of the state are treated as exempt facility bonds under sec_142 sec_1_103-1 of the income_tax regulations provides that obligations issued by or on behalf of any state_or_local_governmental_unit by constituted authorities empowered to issue such obligations are obligations of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board the board are considered issued on behalf of a political_subdivision of the state where the following factors are present the board is formed only after the governing body of the political_subdivision concerned has given its formal approval to the creation of the board and to the form of certificate of incorporation the board_of directors of the board is elected by the governing body of the political_subdivision concerned and serves without compensation the board’s corporate powers include the power to acquire improve maintain equip and furnish projects to lease such projects and collect rent to sell and convey any and all of its property whenever the board_of directors shall find such action to be in furtherance of the purposes for which it was organized and to issue bonds for the purpose of carrying out any of its powers all bonds are payable solely out of revenues and receipts derived from the leasing or sale by the board_of its projects the political_subdivision is not liable for the payment of principal or interest on any of the bonds of the board the board is exempt from all state taxation and interest on bonds issued by the board is exempt from state taxes the board is a nonprofit corporation and no part of its net_earnings may inure to the benefit of any private person and upon dissolution of the board the title to all property owned by it shall vest in and become the property of the political_subdivision in which the board is located applying the criteria of revrul_57_187 to the facts we conclude that the corporation qualifies as an on behalf of issuer for purposes of sec_1_103-1 the corporation was created by a state-controlled entity-the authority-pursuant to law b that specifically provides for its creation the corporation is authorized to issue bonds plr-147842-02 in furtherance of its purposes bonds will be paid from any or all of the borrower’s credit the borrower’s project or credit enhancement obtained by borrower and will be non-recourse to the corporation the state and the city the corporation’s income as well as interest on the bonds are not subject_to state and local taxation the corporation is organized as a nonprofit corporation and private_inurement and diversion of the corporation’s assets to any private persons either during the course of its operations or upon its dissolution is prohibited upon its dissolution the corporation’s assets must be distributed to a state-controlled entity-the authority-or as otherwise ordered by the supreme court of the state in addition the state through the governor has ultimate control_over corporation first the governor has the right to appoint and remove with or without cause three of the directors under the voting agreement the governor has the right to dismiss any or all of the three directors appointed by the authority with or without cause both the by-laws of the corporation and the certificate of incorporation are structured such that no action or inaction can prevent the governor from exercising this power second the governor must provide the public approval required under sec_147 for each issue of bonds issued by the corporation we also conclude that for purposes of code section bonds issued by the corporation will be treated as issued by the state for purpose of code section while the code section provides that the bonds must be issued by the state or a political_subdivision thereof treating corporation’s bonds as issued by the state is analogous to the conclusion that for purposes of satisfying sec_103 ie gross_income does not include interest on any obligation of a state or political_subdivision thereof obligations issued by or on behalf of any state_or_local_government by certain constituted authorities are treated as obligations of the state_or_local_government conclusion based on the information submitted and representations made we conclude that bonds issued by corporation will be treated as issued on behalf of the state for purposes of sec_103 and bonds issued by the corporation will be treated as issued by the state for purposes of code section these conclusions are based upon information and representations submitted by the issuer and under a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for rulings it is subject_to verification on examination plr-147842-02 except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the internal_revenue_code or regulations including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 or the code section this ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch enclosure copy for sec_6110 purposes
